Citation Nr: 0908468	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  01-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 
38 U.S.C.A. § Chapter 35. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Army Reserves from June 1991 to January 1992, and from 
October 1996 to July 1997. He served in the Southwest Asia 
Theater of Operations during the Persian Gulf War. The 
Veteran died in September 1999. The appellant is his widow.

This matter is on appeal to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
November 2000 rating decision of the VA Regional Office (RO) 
in Montgomery, Alabama, that denied service connection for 
the cause of the Veteran's death and entitlement to DEA.


FINDINGS OF FACT

1. The Veteran died in September 1999, at the age of 56 due 
to (or as a consequence of) carcinoma of the pancreas.

2. The competent evidence does not show, nor may it be 
presumed, that the Veteran's pancreatic cancer was caused by 
his exposure to ionizing radiation in service.

3. The Veteran's death was not caused by a service-connected 
disability, nor was there a service-connected permanent and 
total disability at the time of his death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to DIC are not met. 38 
U.S.C.A. § 1310,  
(West 2002); 38 C.F.R. § 3.307, 3.309, 3.311, 3.312 (2008).

2. The appellant lacks legal entitlement to educational 
assistance pursuant to 
38 U.S.C.A. Chapter 35. 38 U.S.C.A. § 5107, Chapter 35 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to establish service connection for 
the cause of the Veteran's death.  He died in September 1999 
at the age of 56 due to (or as a consequence of) carcinoma of 
the pancreas.  See September 1999 Alabama Certificate of 
Death.  The appellant contends that this cancer was due to 
the Veteran's exposure to ionizing radiation during his tour 
in the Persian Gulf.

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a) (2008).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 
38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1) (2008); 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Again, in this case, the appellant contends that her 
husband's fatal cancer was caused by exposure to ionizing 
radiation in service.  Cancer of the pancreas shall be 
service-connected if it becomes manifest in a radiation-
exposed Veteran even though there is no evidence of the 
disease during the Veteran's period of service.  38 C.F.R. 
§ 3.307(a), 3.309(d)(2) (2008).  

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. The definition of 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device. 38 C.F.R. § 3.309(d) (2008).  The evidence does not 
show and the appellant does not claim that the Veteran was 
involved in such activities during service.  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation. Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2008). As noted above, the Veteran's 
fatal disease was pancreatic cancer.  As such, he died from a 
"radiogenic disease."  The question is whether his 
particular pancreatic cancer was due to his exposure to 
ionizing radiation.  A thorough review of the medical 
evidence surrounding the Veteran's fatal disease is in order.

The evidence shows the Veteran was admitted to a private 
medical facility in June 1999 with onset of acute abdominal 
pain. A percutaneous biopsy of a pancreatic mass, which had 
previously been shown on computerized tomography (CT) scan, 
revealed poorly differentiated pancreatic cancer. A CT scan 
during hospitalization showed metastasis to the liver. 
Thereafter, the Veteran underwent treatment.

The Veteran died in September 1999. The Certificate of Death 
lists the immediate cause of death as carcinoma of the 
pancreas. The approximate interval between onset and death 
was listed as six months. There was no underlying cause of 
death listed.

The Veteran served on active military service in the United 
States Army Reserves from June 1991 to January 1992. His DD 
Form 214 shows he served in the Southwest Asia Theater of 
Operations from June 30, 1991 to November 11, 1991. The 
evidence shows his military occupational specialty was 
Transportation Management. The appellant states he served as 
Lieutenant Commander of the 1103rd Transportation Battalion 
of the 22nd Support Command Unit during this time.

The Veteran had submitted a statement in June 1999. He stated 
that, while stationed in the Persian Gulf, his duties 
included transporting tanks that had been disabled due to 
firing "sabot rounds." He contended that exposure to depleted 
uranium from these vehicles subsequently caused squamous cell 
cancer of the neck and back that had been surgically removed 
in Stuttgart, Germany, in 1997. He also contended that this 
exposure also caused his pancreatic cancer and liver cancer 
diagnosed in 1999. In November 2001 the RO requested the 
service department to provide the Veteran's DD Form 1141, 
which is his Record of Occupational Exposure to Ionizing 
Radiation. In February 2002 the service department responded 
that this document or information either did not exist or was 
not a matter of record.

The Veteran also contended that the "melt down" at Chernobyl, 
in the former Soviet Union (now Ukraine) occurred while he 
was stationed in Heidelberg, Germany from April 1986 to May 
1986. The Board notes that this nuclear power accident 
occurred at the Chernobyl nuclear facility, which is located 
80 miles north of Kiev, on April 25, 1986, and April 26, 
1986. He contended he was exposed to radiation from the 
accident, which also contributed to the development of these 
disabilities.

In June 2002 the RO requested verification of the Veteran's 
radiation risk activity during active duty in support of 
Desert Storm/Desert Shield and an associated dose estimate 
from the Army Radiation Standards and Dosimetry Lab at 
Redstone Arsenal, Alabama, based on the information provided. 
The RO requested a dose reconstruction for his unit if an 
individual radiation dose estimate was unavailable.

Later that month, the Army Radiation Standards and Dosimetry 
Lab responded that it could not locate records of exposure to 
ionizing radiation for this Veteran. This facility did not 
provide a dose reconstruction for his unit or state that 
there was no exposure to radiation or that such a dose 
reconstruction for his unit was unavailable.

Section 3.311(b)(2) of title 38 of the Code of Federal 
Regulations states that the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include: liver cancer and pancreatic cancer. 
38 C.F.R. § 3.311(b)(2)(vi), (xi).

In this case, the Veteran was diagnosed with pancreatic 
cancer with metastasis to the liver in 1999. This disease was 
diagnosed more than five years after his alleged radiation 
exposure during active service.

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.

The development actions must comply with the holding in Earle 
v. Brown, 
6 Vet. App. 558 (1994). The RO has the responsibility to 
obtain information that could assist in the preparation of a 
dose estimate for the Veteran. Thereafter, all information 
that could relate to the amount of any radiation exposure the 
Veteran may have received should be submitted to the Under 
Secretary for Health for the preparation of a dose assessment 
in accordance with section 3.311(a)(2)(iii).  Then, further 
development set forth under § 3.311(c) should be completed. 
The circumstances of the Veteran's claimed exposure are such 
that complete exposure information might not be found solely 
in a DD Form 1141.

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the Veteran's. The regulation clearly directs that 
all records obtained will be forwarded to the Under Secretary 
for Health for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. This is not 
discretionary and the claim must be referred to the Under 
Secretary for Health as provided in the regulation. The Board 
is bound by the regulations. 38 C.F.R. § 19.5.

VA may rely upon dose data provided by the Department of 
Defense in cases brought under sections 3.311(a)(2)(i) or 
(a)(2)(ii). The responsibility for dose estimate preparation 
by VA in claims brought under section 3.311(a)(2)(iii) is 
clear from the regulation and must be based upon all 
available information. This would include any information 
contained in the referenced records.

The Board remanded this case in August 2006 for compliance 
with these stated regulations.  The RO sent the matter to the 
Under Secretary of Health in August 2007.  The Chief Public 
Health and Environmental Hazards Officer responded with a 
report the same month.  This report was based upon a March 
2006 letter from the Army Health Physics Program, and a copy 
of the findings were attached.  It was found that the Veteran 
was exposed to the following doses of ionizing radiation 
during his military service:  0.075 rem associated with 
transportation of DU contaminated vehicles; 0.014 rem 
associated with the Camp Doha cleanup; and less than 0.02 rem 
and 0.4 rad associated with the Chernobyl accident.  The 
August 2007 report went on to say that the "pancreas is 
considered to have a very low or absent comparative 
susceptibility to radiation induced cancer and the strength 
of the evidence linking pancreatic cancer induction to 
radiation exposure is felt to be not convincing."  The 
author used a computer program to determine the likelihood of 
radiation exposure causing the Veteran's fatal pancreatic 
cancer, and found the probability of causation to be 0.22%, 
which fell into the 99th percentile.  Based upon all of this 
information, the Chief Public Health and Environmental 
Hazards Officer opined that "it is unlikely that the 
Veteran's cancer of the pancreas can be attributed to 
exposure to ionizing radiation in service".

While the Board appreciates the appellant's belief that her 
late husband's fatal cancer was caused by his in-service 
exposure to radiation, she is not competent to make such a 
determination.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In cases such as the 
appellant's, the highly technical expertise required for a 
determination as to the cause of pancreatic cancer in a 
radiation exposed Veteran is well outside a layman's 
competence.  In addition, while the Veteran's treating 
physicians during life have opined that his cancer was caused 
by radiation exposure during service, these opinions are 
without reference to the extensive scientific studies 
conducted by VA when constructing VA regulations regarding 
radiation exposed Veterans.  In this case, VA has 
sufficiently complied with the 38 C.F.R. § 3.311 requirements 
and the August 2007 report is clearly competent medical 
evidence.

The Board sympathizes with the appellant's loss, but is 
without medical evidence making it possible to grant service 
connection for the cause of the Veteran's death on a 
presumptive basis.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). Thus, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of his active service.  In 
this case, the appellant does not contend and a review of the 
service treatment records does not show, that there was any 
indication during service that pancreatic cancer was 
manifesting itself.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of competent medical evidence to support 
the claim suggests that the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is not applicable. See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  There is simply no basis upon which 
to grant the appellant's claim.

Entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35
Initially, the requirements of the VCAA are not applicable to 
those issues, such as in this instance, where the law and not 
the evidence is dispositive of the claim; that is, a claim 
which is denied on the ground of the lack of legal merit or 
the lack of entitlement under the law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Here, the appellant has requested entitlement to DEA benefits 
pursuant to 
38 U.S.C.A. Chapter 35. Basic eligibility for DEA benefits 
exists if the Veteran (1) was discharged from service under 
conditions other than dishonorable, or died in service, and 
(2) has a permanent total service-connected disability, or 
(3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death, or (4) died as 
a result of a service-connected disability. 
See 38 U.S.C.A. Chapter 35.

As noted above, in those cases where the law and not the 
evidence is dispositive, the claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lacks legal entitlement under the law. Sabonis, 
supra.

In the instant case, the appellant has requested that she be 
awarded DEA benefits as the surviving spouse of the Veteran. 
However, at the time of his death, a permanent total service- 
connected disability was not in existence. Furthermore, 
service connection for the cause of the Veteran's death has 
not been established. Therefore, it is found that the 
appellant has not established entitlement under the law to 
the benefit sought. Under the circumstances, this claim must 
be denied.

Duties to Notify and Assist
The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence. Initially, the Board 
finds that the content requirements of a notification letter 
have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). The May 2004 letter from the RO provided 
the appellant with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf. 
The initial duty-to-assist letter was not provided before the 
adjudication of the claim; however, she was allowed ample 
opportunity to submit evidence after the issuance of the 
letters. Therefore, she was not prejudiced by the timing of 
the letters. The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. The 
Veteran's post-service treatment records have been obtained, 
along with his death certificate and autopsy report, as well 
as detailed scientific findings as to his radiation exposure 
in service and an opinion as to the likelihood that his 
pancreatic cancer was caused by radiation exposure. The 
appellant was afforded a hearing and the transcript is of 
record. The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.

In addition, to whatever extent the recent decision of the 
Court in 
Dingess v. Nicholson, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision. Since the claim herein is being denied 
and it is a cause of death claim, such matters are moot.

Finally, the CAVC has held that the VCAA notice in a cause of 
death case must be tailored to the specific requirements of 
this type of claim. Specifically, it was determined that the 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 
342 (2007). The Board finds that the VCAA notice provided in 
May 2004 satisfies the requirements of the Hupp decision. The 
Veteran was not service-connected at the time of his death 
for any disability, and the May 2004 letter informed the 
appellant of the types of evidence needed to service-connect 
the Veteran's cause of death. Therefore, a remand to comply 
with the Hupp decision requirements is not necessary in this 
case.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA. No useful purpose would be served in 
remanding this matter for yet more development. Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran. The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. § Chapter 35 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


